DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Claim 24 stands allowed.  Claims 4-10 and 12-19 stand rejected under Section 112(b).  Claims 8, 16, and 19 stand rejected under Section 112(d).  The specification stands objected to.  Claims 1-3, 11, 20-23, and 25-29 were previously canceled.
Applicants amended claims 4-7, 9, 10, 12-15, 17, and 18, and canceled claims 8, 16, and 19.  Applicants provided an amendment to the specification.  Applicants argue that the case is in condition for allowance.
Turning first to the specification objection: Applicants’ amendment addresses the previously noted objection and is accepted and entered.  No new matter has been added.  The previously noted objection to the specification is withdrawn.
Section 112(d) rejections: Applicants’ cancellation of claims 8, 16, and 19 renders moot the Section 112(d) rejections.  These rejections are withdrawn as moot.
Section 112(b) rejections: Applicants’ amendments address the rejections, but introduced informalities in the amendments.  No new matter has been added.  The amendments are accepted and entered, and the Section 112(b) rejections are withdrawn.  The informalities are corrected in the Examiner’s Amendment section, below.
Updated searches yielded no prior art that anticipates or renders obvious the claims, or that could be used with the previously identified prior art to render obvious the claims.  For these reasons, claims 4-7, 9, 10, 12-15, 17, 18, and 24 are allowed. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicants’ representative, Dr. Michael Schmitt, on Thursday, May 19, 2022.
The application has been amended as follows: 
Claim 4, line 1: Change “printable” to “printed”.
Claim 4, line 2: Change “second printable component” to “second printable electronic component,”.
Claim 5, line 1: Change “printable” to “printed”.
Claim 5, line 2: Change “second printable component” to “second printable electronic component,”.
Claim 6, line 1: Change “printable” to “printed”.
Claim 6, line 2: Change “second printable component” to “second printable electronic component,”.
Claim 7, line 1: Change “printable” to “printed”.
Claim 7, line 2: Change “second printable component” to “second printable electronic component,”.
Claim 9, line 1: Change “printable” to “printed”.
Claim 9, line 4: Change “second printable component” to “second printable electronic component”.
Claim 10, line 1: Change “printable” to “printed”.
Claim 10, line 2: Change “second printable component” to “second printable electronic component,”.
Claim 12, line 1: Change “printable” to “printed”.
Claim 12, line 2: Change “second printable component” to “second printable electronic component,”.
Claim 13, line 1: Change “printable” to “printed”.
Claim 14, line 1: Change “printable” to “printed”.
Claim 14, line 2: Change “second printable component” to “second printable electronic component,”.
Claim 15, line 1: Change “printable” to “printed”.
Claim 15, line 2: Change “second printable component” to “second printable electronic component,”.
Claim 17, line 1: Change “printable” to “printed”.
Claim 17, line 2: Change “second printable component” to “second printable electronic component,”.
Claim 18, line 1: Change “printable” to “printed”.
Claim 18, line 2: Change “second printable component” to “second printable electronic component,”.

Reasons for Allowance
Claims 4-7, 9, 10, 12-15, 17, 18, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
As noted earlier, two references were of particular interest in determining whether the application was allowable.  First, Cok, U.S. Pat. Pub. No. 2018/0042110, Figure 22, is similar to applicants’ Figure 25B, which claim 24 is apparently directed to.  The difference is that applicants’ Figure 25B shows the top printable electronic component being pressed into the lower printable electronic components, whereas Cok Figure 22 does not show this, although both figures appear to show pressure being applied to the packages.  
Applicants’ Figures 25A, 25B:

    PNG
    media_image1.png
    594
    914
    media_image1.png
    Greyscale

Applicants’ Figure 25C:

    PNG
    media_image2.png
    484
    501
    media_image2.png
    Greyscale

Cok, Figure 22:

    PNG
    media_image3.png
    309
    725
    media_image3.png
    Greyscale

Because no further information about the final package is disclosed in Cok, claim limitations relating to the position of the connection post in the recessed component contact pad are missing.
	The second reference is Chiang, U.S. Pat. No. 7,009,297, Figures 57A-58C.

Chiang, Figures 57A-58C:

    PNG
    media_image4.png
    583
    421
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    594
    421
    media_image5.png
    Greyscale

Chiang is a printable electronic component, and meets a number of claim 24’s limitations, with the exception of the requirement that the component contact pad extends into the component substrate through the component contact pad side to form an indented component contact pad having a recess.  Chiang’s component contact pad does not extend through the component substrate.  
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 24: The claim has been found allowable because the prior art of record does not disclose “wherein at least one component contact pad of the one or more component contact pads extends into the component substrate through the component contact pad side to form an indented component contact pad having a recess, and wherein a connection post of the one or more connection posts of the second printable electronic component is inserted into the recess and electrically connected to a component contact pad of the one or more component contact pads of the first printable electronic component”, in combination with the remaining limitations of the claim.
With regard to claims 4-7, 9, 10, 12-15, 17, and 18: The claims have been found allowable due to their dependency from claim 24 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897